Citation Nr: 0916374	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 until February 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  In a September 2004 decision, the Board declined to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  No evidence added to the record since September 2004, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. A September 2004 Board decision which denied a request to 
reopen the Veteran's claim of entitlement to service 
connection for sinusitis is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).

2. New and material evidence has not been received to reopen 
the claim of entitlement to service connection for sinusitis. 
38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in September 2004, thus meeting the 
requirements of notice as related to Kent.  

In the present case, a letter sent to the Veteran in March 
2007, prior to the adverse decision on appeal informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and 
the claimant in developing an appeal.  That communication 
also satisfied the requirements under Kent.  Additionally, 
the March 2007 apprised the Veteran of how VA establishes 
disability ratings and effective dates as required under 
Dingess.  
Accordingly, it is determined that complete and timely notice 
was provided and that no further development is required in 
this regard.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

In the present case, the Veteran first claimed entitlement to 
service connection for sinusitis in March 1959.  That claim 
was denied in a March 1959 rating decision by the RO in 
Newark, New Jersey.  The Veteran has subsequently made 
several unsuccessful attempts to reopen his claim.  The last 
such request had been denied by the Board in a September 2004 
decision.  That decision is final. See 38 U.S.C.A. § 7104.

The Veteran again attempted to reopen the issue in February 
2007.  In June 2007 the RO in Winston-Salem, North Carolina, 
issued a rating decision denying the application to reopen to 
Veteran's claim.  The Veteran filed a timely notice of 
disagreement and perfected the appeal in April 2008 with 
submission of VA Form-9.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

The Veteran's claim was originally denied by the RO in 1959 
because the RO determined that his sinusitis had preexisted 
active service and had not been aggravated by service.  In 
denying his claim, the RO relied on service treatment records 
which indicated, among other things, that on admission to a 
U.S. Army Hospital following complaints of sinus headaches, 
he reported symptoms of chronic sinusitis since the age of 
13.

Again, the last final denial of the sinusitis claim was a 
September 2004 Board decision.  The pertinent evidence 
associated with the claims file at the time of the last final 
decision included service treatment records, post-service VA 
treatment records, statements and treatment records from the 
Veteran's private physicians and a statement from his wife.  
As previously indicated, the service treatment records 
referenced a pre-existing sinus condition since age 13.  
Private physician statements indicate treatment for sinusitis 
since 1966.  The statement from the Veteran's wife, dated in 
January 1994, asserted that the Veteran had not suffered from 
sinus problems prior to his active service.  

Evidence added to the record since the time of the last final 
denial includes a February 2007 statement from the Veteran's 
wife about her recollection of his condition before entering 
active service, VA medical treatment records from May 1999 
through February 2007 and a December 2007 statement from the 
Veteran regarding his contentions of exposure to gaseous 
chemicals and asbestos.

Of the evidence detailed above, none was not previously 
before agency decisionmakers. However, the letter sent by the 
Veteran's wife is essentially redundant of the 1994 letter 
already of record at the time of the last final denial.  
Accordingly, such evidence does not serve as a basis for 
reopening the claim.

Also added to the record since the last final decision, are 
VA medical treatment records from May 1999 through March 
2007.  This evidence merely reflects current treatment for 
allergies, without addressing whether such symptoms were 
aggravated by active service.  Such treatment reports were 
not previously before agency decisionmakers.  However, 
although new, such evidence does not relate to any 
unestablished fact necessary to substantiate the Veteran's 
claim nor does it raise a reasonable possibility of 
substantiating the claim.  Thus, such evidence is not 
material under 38 C.F.R. § 3.156(a).

Finally, the Board considers the Veteran's statement from 
December 2007.  In it he claims that, among other things, he 
was exposed to an unidentified chemical gas and asbestos.  As 
with the evidence above, this evidence was not previously of 
record and so it is found to be new.  The statement, however, 
is not considered material as it does not raise a reasonable 
possibility of substantiating the claim.  Again, the claim 
was last rejected because no evidence was presented to show 
that the preexisting sinusitis disorder had been aggravated 
by active service.  The Veteran does assert aggravation due 
to service in the December 2007 statement.  However, this 
amounts to a lay assertions of medical causation, and cannot 
serve to reopen the claim.  See Moray, 5 Vet. App. 211, 214 
(1993).

For the forgoing reasons, the recently submitted evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).  For these reasons, the Board finds that criteria for 
new and material evidence as set forth under 38 C.F.R. § 
3.156(a) have not been met with respect to this claim.

As no new and material evidence has been received since the 
last final denial in September 2004, the Veteran's request to 
reopen his claim for service connection for sinusitis must be 
denied. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for service connection for 
sinusitis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


